Exhibit 1
From:                                         Cleary, Robert J. <RJCleary@proskauer.com>
Sent:                                         Wednesday, April 7, 2021 9:55 AM
To:                                           Levander, Samuel; Balter, Emily; Hartunian, Joseph S.; Vicens, Elizabeth (Lisa); Rosenthal,
                                              Jeffrey A.; Mgaloblishvili, Leila; Saenz, Andres
Cc:                                           DiGrande, Melissa; Komaroff, William C.
Subject:                                      RE: Perfectus Production


Sam –

The NY-licensed lawyer who will be responsible for this project is Joseph Z. Hellerstein. His contact information is:

jzh@apm-law.com
052-4201114 (cell)
APM House, 18 Raoul Wallenberg St., Building D, 6th floor
Ramat Hachayal, Tel Aviv
6971915, Israel

Bob

Robert J. Cleary
Member of the Firm
Co-Chair, White Collar Group

Proskauer
Eleven Times Square
New York, NY 10036-8299
d 212.969.3340
f 212.969.2900
rjcleary@proskauer.com


greenspaces
Please consider the environment before printing this email.


From: Cleary, Robert J.
Sent: Monday, April 5, 2021 5:01 PM
To: 'Levander, Samuel' <slevander@cgsh.com>; Balter, Emily <ebalter@cgsh.com>; Hartunian, Joseph S.
<JHartunian@proskauer.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Rosenthal, Jeffrey A.
<jrosenthal@cgsh.com>; Mgaloblishvili, Leila <lmgaloblishvili@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Cc: DiGrande, Melissa <MDigrande@proskauer.com>; Komaroff, William C. <wkomaroff@proskauer.com>
Subject: RE: Perfectus Production

Sam –

Mr. Levy’s firm is in possession of the documents from Bryan Cave and will be able to address your timeline
question. We will not be supervising the work of Mr. Levy’s firm. That firm has its own NY-licensed partners; it is our
understanding that one of them will be supervising this project.

Bob


                                                                        1
Robert J. Cleary
Member of the Firm
Co-Chair, White Collar Group

Proskauer
Eleven Times Square
New York, NY 10036-8299
d 212.969.3340
f 212.969.2900
rjcleary@proskauer.com


greenspaces
Please consider the environment before printing this email.


From: Levander, Samuel <slevander@cgsh.com>
Sent: Monday, April 5, 2021 9:58 AM
To: Cleary, Robert J. <RJCleary@proskauer.com>; Balter, Emily <ebalter@cgsh.com>; Hartunian, Joseph S.
<JHartunian@proskauer.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Rosenthal, Jeffrey A.
<jrosenthal@cgsh.com>; Mgaloblishvili, Leila <lmgaloblishvili@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Cc: DiGrande, Melissa <MDigrande@proskauer.com>; Komaroff, William C. <wkomaroff@proskauer.com>
Subject: RE: Perfectus Production

This email originated from outside the Firm.

Bob,

We are writing to follow up on our March 22, 2021 email – please acknowledge that you will be supervising Mr. Levy and
will be responsible to certify Perfectus’s production, and please provide us with a timeline for further productions.

We are available for a call to discuss.

Best regards,
Sam
—
Samuel Levander
Cleary Gottlieb Steen & Hamilton LLP
Assistant: mdigiaro@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2951
slevander@cgsh.com | clearygottlieb.com


From: Levander, Samuel <slevander@cgsh.com>
Sent: Monday, March 22, 2021 4:57 PM
To: rjcleary@proskauer.com; Balter, Emily <ebalter@cgsh.com>; Hartunian, Joseph S. <JHartunian@proskauer.com>;
Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Mgaloblishvili, Leila
<lmgaloblishvili@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Cc: DiGrande, Melissa <MDigrande@proskauer.com>; Komaroff, William C. <wkomaroff@proskauer.com>
Subject: RE: Perfectus Production

Bob, all,

We write in response to your note that Doron Levy, Beny Steinmetz’s Israeli attorney, will be handling Perfectus’s
document production going forward. We understand that Mr. Levy is not a member of any U.S. bar and is not admitted

                                                              2
to practice in the Southern District of New York, so please confirm to us that you will be supervising Mr. Levy and will be
responsible to certify Perfectus’s production.

Separately, we understand that Bryan Cave provided you with an additional tranche of documents. Please provide us
with the timeline for your production of those documents.

Best regards,
Sam
—
Samuel Levander
Cleary Gottlieb Steen & Hamilton LLP
Assistant: mdigiaro@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2951
slevander@cgsh.com | clearygottlieb.com


From: Cleary, Robert J. <RJCleary@proskauer.com>
Sent: Thursday, March 18, 2021 8:08 PM
To: Balter, Emily <ebalter@cgsh.com>; Hartunian, Joseph S. <JHartunian@proskauer.com>; Vicens, Elizabeth (Lisa)
<evicens@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Mgaloblishvili, Leila <lmgaloblishvili@cgsh.com>;
Levander, Samuel <slevander@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Cc: DiGrande, Melissa <MDigrande@proskauer.com>; Komaroff, William C. <wkomaroff@proskauer.com>
Subject: RE: Perfectus Production

My apologies for the delay.

We will producing more documents on behalf of Perfectus tomorrow.

Please note: Perfectus has retained a new law firm to handle the document production going forward. The principal
contact and his firm are:

Doron Levy, Partner
APM & Co.
APM House
18 Raoul Wallenberg St., Building D
Tel Aviv, Israel 6971915
Office: +972-3-5689000 |Direct: +972-3-5689090 | Mobile: +972-XX-XXXXXXX
email: doron@apm.law

Robert J. Cleary
Member of the Firm
Co-Chair, White Collar Group

Proskauer
Eleven Times Square
New York, NY 10036-8299
d 212.969.3340
f 212.969.2900
rjcleary@proskauer.com


greenspaces
Please consider the environment before printing this email.




                                                              3
From: Balter, Emily <ebalter@cgsh.com>
Sent: Monday, March 15, 2021 8:50 PM
To: Hartunian, Joseph S. <JHartunian@proskauer.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Rosenthal, Jeffrey
A. <jrosenthal@cgsh.com>; Mgaloblishvili, Leila <lmgaloblishvili@cgsh.com>; Levander, Samuel <slevander@cgsh.com>;
Saenz, Andres <asaenz@cgsh.com>
Cc: DiGrande, Melissa <MDigrande@proskauer.com>; Cleary, Robert J. <RJCleary@proskauer.com>; Komaroff, William
C. <wkomaroff@proskauer.com>
Subject: RE: Perfectus Production

This email originated from outside the Firm.

Bob,

We are once again writing to request that you inform us when you expect to make your further productions – you have
ignored the multiple emails I’ve sent following up on the commitment you made more than five weeks ago to promptly
produce additional Perfectus documents on a rolling basis. Please respond.

We are also available to discuss the status of the production by phone.

Best,
Emily


—
Emily Balter
Cleary Gottlieb Steen & Hamilton LLP
Assistant: ecarswell@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2189
ebalter@cgsh.com | clearygottlieb.com


From: Balter, Emily
Sent: Monday, March 8, 2021 1:03 PM
To: 'Hartunian, Joseph S.' <JHartunian@proskauer.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Rosenthal,
Jeffrey A. <jrosenthal@cgsh.com>; Mgaloblishvili, Leila <lmgaloblishvili@cgsh.com>; Levander, Samuel
<slevander@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Cc: 'DiGrande, Melissa' <MDigrande@proskauer.com>; rjcleary@proskauer.com; 'Komaroff, William C.'
<wkomaroff@proskauer.com>
Subject: RE: Perfectus Production

Bob and all,

Following up on the below, please let us know when you will make your further production(s). It has now been more
than a month since you indicated that you would produce additional documents “as expeditiously as possible.” We are
available for a call if you would like to discuss.

Best,
Emily
—
Emily Balter
Cleary Gottlieb Steen & Hamilton LLP
Assistant: ecarswell@cgsh.com
One Liberty Plaza, New York NY 10006

                                                            4
T: +1 212 225 2189
ebalter@cgsh.com | clearygottlieb.com


From: Balter, Emily
Sent: Monday, March 1, 2021 12:36 PM
To: 'Hartunian, Joseph S.' <JHartunian@proskauer.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Rosenthal,
Jeffrey A. <jrosenthal@cgsh.com>; Mgaloblishvili, Leila <lmgaloblishvili@cgsh.com>; Levander, Samuel
<slevander@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Cc: DiGrande, Melissa <MDigrande@proskauer.com>; rjcleary@proskauer.com; Komaroff, William C.
<wkomaroff@proskauer.com>
Subject: RE: Perfectus Production

Counsel,

In the cover letter to your production of February 5, 2021, you indicated that you would produce additional responsive
documents on a rolling basis and as expeditiously as possible. It has now been three weeks, and we have not received
any additional documents from you. Please let us know when you will make your further production(s).

Best,
Emily
—
Emily Balter
Cleary Gottlieb Steen & Hamilton LLP
Assistant: ecarswell@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2189
ebalter@cgsh.com | clearygottlieb.com


From: Hartunian, Joseph S. [mailto:JHartunian@proskauer.com]
Sent: Friday, February 5, 2021 1:53 PM
To: Berdugo, Emmanuelle <eberdugo@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Rosenthal, Jeffrey A.
<jrosenthal@cgsh.com>; Mgaloblishvili, Leila <lmgaloblishvili@cgsh.com>; Balter, Emily <ebalter@cgsh.com>; Levander,
Samuel <slevander@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Cc: DiGrande, Melissa <MDigrande@proskauer.com>; rjcleary@proskauer.com; Komaroff, William C.
<wkomaroff@proskauer.com>
Subject: Perfectus Production

I'm using Mimecast to share large files with you. Please see the attached instructions.

Hello,

Please see attached for a cover letter and link to a production being sent via Mimecast. The password for the zip file is
H_y4L(Zn\PA5~Q6b. Mimecast will provide a separate key to access the file. Please let me know if you have any issues
accessing the production.

Regards,
Joe Hartunian

Joseph Hartunian
Associate

Proskauer
1001 Pennsylvania Ave N.W.

                                                                    5
Suite 600 South
Washington, D.C. 20004-2533
Phone: +1.202 416.6859
Fax: +1.202.416.6899
jhartunian@proskauer.com


This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient, please advise the sender
immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in certain jurisdictions, and
the term "offices" includes offices of those affiliated entities. Our external privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement




******************************************************************************************
************************************************************
This message and its attachments are sent from a law firm and may contain information that is confidential and
protected by privilege from disclosure.
If you are not the intended recipient, you are prohibited from printing, copying, forwarding or saving them.
Please delete the message and attachments without printing, copying, forwarding or saving them, and notify the
sender immediately.
******************************************************************************************
************************************************************
This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient, please advise the sender
immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in certain jurisdictions, and
the term "offices" includes offices of those affiliated entities. Our external privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement




                                                                                   6
